               Case 2:19-cv-01911-MJP Document 45 Filed 05/04/21 Page 1 of 3




 1                                                      THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      THE POKÉMON COMPANY                                No. 2:19-cv-01911-MJP
10    INTERNATIONAL, INC., a Delaware
      corporation,                                       NOTICE OF SETTLEMENT AS TO
11                                                       DEFENDANT BRYAN GARCIA CRUZ
                             Plaintiff,
12
              v.
13
      BRYAN GARCIA CRUZ, an individual,
14    and DAVID ANDINO MAISONAVE, an
      individual,
15
                             Defendants.
16

17   TO:     The Honorable Marsha J. Pechman
18           Notice is hereby given that Plaintiff The Pokémon Company International, Inc. and
19   Defendant Bryan Garcia Cruz have reached a settlement in the above-captioned matter. Plaintiff
20   and Mr. Cruz represent that final stipulated order(s) resolving this action between these two
21   parties will be filed within the next thirty (30) days. In anticipation of settlement, the parties
22   request that the Court strike the upcoming deadlines between these parties.
23

24

25

26

                                                                               Perkins Coie LLP
     NOTICE OF SETTLEMENT AS TO BRYAN
                                                                        1201 Third Avenue, Suite 4900
     GARCIA CRUZ - 1
                                                                          Seattle, WA 98101-3099
     (No. 2:19-cv-01911-MJP)                                                Phone: 206.359.8000
     LEGAL152389017 1
                                                                             Fax: 206.359.9000
               Case 2:19-cv-01911-MJP Document 45 Filed 05/04/21 Page 2 of 3




 1   DATED: May 4, 2021
 2                                              s/Jacob P. Dini
                                                Lauren W. Staniar, WSBA No. 48741
 3                                              Jacob P. Dini, WSBA No. 54115
                                                Perkins Coie LLP
 4                                              1201 Third Avenue, Suite 4900
                                                Seattle, WA 98101-3099
 5                                              Telephone: 206.359.8000
 6                                              Facsimile: 206.359.9000
                                                E-mail: LStaniar@perkinscoie.com
 7                                              E-mail: JDini@perkinscoie.com

 8                                              Attorneys for Plaintiff, The Pokémon
                                                Company International, Inc.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     NOTICE OF SETTLEMENT AS TO BRYAN GARCIA                        Perkins Coie LLP
                                                              1201 Third Avenue, Suite 4900
     CRUZ - 2
                                                                Seattle, WA 98101-3099
     (No. 2:19-cv-01911-MJP)                                      Phone: 206.359.8000
     LEGAL152389017.1                                              Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 45 Filed 05/04/21 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE
 2            The undersigned hereby certifies that they served a copy of the foregoing Notice of
 3   Settlement as to Defendant Bryan Garcia Cruz to the following via U.S. Mail, postage prepaid,
 4   before the hour of 5:00 pm, on May 4, 2021:
 5

 6             Bryan Garcia Cruz
               5509 Legacy Crescent Pl., Unit 302
 7             Riverview, FL 33578-2818

 8             David Andino Maisonave
               221 W Laurel Street
 9
               Willard, OH 44890-1342
10

11                                                        s/Jenna DeRosier
                                                          Jenna DeRosier
12                                                        Legal Assistant

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE
      (No. 19-cv-1911MJP) – 1

     150512912.2
